UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5261


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE HERNANDEZ MANSANARES, a/k/a Jose Hernandez Manzanarez,
a/k/a Fabian Mansanares, a/k/a Jorge Fabian Manzanares
Hernandez,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:05-cr-00986-DCN-1)


Submitted:   April 28, 2011                    Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron   J.   Blazer,  Assistant       Federal   Public   Defender,
Charleston, South Carolina, for         Appellant.     Peter Thomas
Phillips, Assistant United States       Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Hernandez Mansanares appeals the eighteen-month

sentence   of    imprisonment            imposed          by    the    district         court    upon

revocation of supervised release.                             The district court ordered

the sentence to run consecutive to a fifty-seven month sentence

imposed    following        Mansanares’s                guilty    plea      to     a     separately

charged drug offense.             On appeal, Mansanares’s counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that, in her opinion, there are no meritorious issues

for   appeal.          Counsel        questions            whether      the        eighteen-month

sentence is unreasonable, but concludes that the sentence is

reasonable because it is within the proscribed statutory range

and   based     on     appropriate         considerations.                  In      his    pro     se

supplemental     brief,          Mansanares             asserts      that   his        sentence    is

excessive.      The Government declined to file a brief.

            We will affirm a sentence imposed after revocation of

supervised    release        if    it     is    within         the    prescribed          statutory

range and not plainly unreasonable.                             United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                            In determining whether a

sentence is plainly unreasonable, we first consider whether the

sentence imposed is unreasonable.                          Id. at 438. In making this

determination,         we    follow        “the           procedural        and        substantive

considerations        that       we      employ          in    our     review       of     original

sentences.”          Id.    at    438.         In       this   inquiry,       we    take    a    more

                                                    2
deferential posture concerning issues of fact and the exercise

of     discretion        than       reasonableness             review       of   Guidelines

sentences.        United States v. Moulden, 478 F.3d 652, 656 (4th

Cir.   2007).          Only    if   we     find        the    sentence   procedurally       or

substantively          unreasonable,            must     we    decide       whether    it   is

“plainly” so.        Id. at 657.

              While a district court must consider Chapter Seven’s

policy   statements           and   the    statutory          provisions     applicable     to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

the    district      court      need      not    robotically         tick    through    every

subsection, and it has broad discretion to revoke the previous

sentence and impose a term of imprisonment up to the statutory

maximum provided by § 3583(e)(3).                        Moulden, 478 F.3d at 656-57

(4th Cir. 2007); Crudup, 461 F.3d at 439.                             Moreover, while a

district court must provide a statement of the reasons for the

sentence imposed, the court “need not be as detailed or specific

when imposing a revocation sentence as it must be when imposing

a post-conviction sentence.”                     United States v. Thompson, 595

F.3d   544,    547     (4th     Cir.      2010).         The   eighteen-month         sentence

imposed by the district court was within the advisory Guidelines

range and the prescribed statutory range.                            The district court

did not abuse its discretion in ordering the sentence to run

consecutive       to    the     sentence         imposed       for   Mansanares’s       other

conviction, and the sentence is not unreasonable.

                                                 3
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore    affirm    the   district      court’s    judgment.

This court requires that counsel inform Mansanares in writing of

his right to petition the Supreme Court of the United States for

further   review.      If    Mansanares     requests       that   a   petition   be

filed,    but    counsel    believes    that   such    a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on Mansanares.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                        4